DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Kevin T Lemond (Reg. No 35933) on 8/25/2021.

The application has been amended as follows:
Claim 1. (Currently Amended) An integrated circuit comprising: 
a first wire, extending in a first direction parallel to a substrate, comprising a narrow-line bamboo microstructure integrated within a first metal layer of the integrated circuit,  wherein the narrow-line bamboo microstructure has a depth, d1; and a second wire, extending in the first direction parallel to the substrate, comprising a narrow-line polycrystalline microstructure, wherein the narrow-line polycrystalline microstructure has a depth, d2, wherein d1 is less than d2, wherein the first and second wires are integrated within the same metal layer,  a third wire extending in a second direction parallel to the 3; and a fourth wire, extending in the second direction parallel to the substrate, the fourth wire comprising a narrow-line polycrystalline microstructure, wherein the narrow-line polycrystalline microstructure has a depth, d4, wherein d3 is less than d4, wherein the third and fourth wires are integrated within the same second metal layer, different from the first metal layer.

Claim 6 (Cancelled).


Allowable Subject Matter

Claims 1-2, 5, 10-17 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a third wire extending in a second direction parallel to the substrate, the third wire comprising a narrow-line bamboo microstructure integrated within a second metal layer of the integrated circuit, wherein the narrow-line bamboo microstructure has a depth, d3; and a fourth wire, extending in the second direction parallel to the substrate, the fourth wire comprising a narrow-line polycrystalline microstructure, wherein the narrow-4, wherein d3 is less than d4, wherein the third and fourth wires are integrated within the same second metal layer, different from the first metal layer”, with combination of remaining features, as recited in claim 1.

Iguchi et al (US 2010/0327447 A1) discloses the semiconductor device includes a semiconductor substrate an insulating interlayer formed on the semiconductor substrate, a narrow-width interconnect and a wide-width interconnect formed, respectively, in an interconnect trench and an interconnect trench formed in the insulating interlayer, a cap film formed on the insulating interlayer, and an insulating interlayer formed thereon (Fig [1], Para [0033]).

However, Iguchi fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2, 5, 10-17 and 20-26 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898